Citation Nr: 0830273	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-29 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an award of a total (100 percent) disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	to be clarified


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1951 to March 1952.  
The appeal at issue initially came before the Board of 
Veterans' Appeals (Board) from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) ) in St. Petersburg, Florida.  The Board Remanded the 
appeal in February 2008.

The veteran has submitted additional evidence to the Board 
following the issuance of the statement of the case (SOC) as 
to the issue on appeal in April 2008.  It appears that the 
additional evidence primarily reflects the veteran's 
contentions that disorders for which the veteran is seeking 
service connection but which have not yet been adjudicated 
have contributed to the veteran's current unemployability.  
This evidence is relevant to the claims previously referred 
the RO and is referred to the RO for consideration in those 
claims, and the claim of entitlement to TDIU benefits.

The veteran sent correspondence in May 2008, following the 
issuance of the statement of the case (SOC), which may be 
interpreted as a timely substantive appeal for TDIU.  The 
veteran's letter states that he was unrepresented "until 
today."  The RO should ask the veteran to clarify whether he 
now has a representative.  The veteran's response should be 
placed in the claims file.  

The veteran's correspondence references his desire that VA 
act as quickly as possible on his claim, given his age.  The 
veteran's correspondence is accepted as a motion for 
advancement of his appeal on the docket.  The veteran, who 
was born in 1927, is more than 80 years old.  The motion is 
granted.  38 C.F.R. § 20.900(c) (2007).  Accordingly, the 
claim is advanced on the Board's docket.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In its February 2008 Remand, the Board notes that the 
veteran's claims of entitlement to service connection for 
headaches, dizziness, arthritis, and kidney problems, were 
referred to the RO for appropriate action.  The record 
reveals that the referred issues have not yet been 
adjudicated.  The outcome of each claim for service 
connection could affect the outcome of the claim for TDIU 
benefits.  Therefore, the appellate review of the claim for 
TDIU must be deferred until all claims for service connection 
which have already been raised by the veteran are 
adjudicated.  Then the claim for TDIU, which is inextricably 
intertwined with the outcome of those adjudications, should 
be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran an 
updated notice of VA's duties 
to assist and notify him, 
including notice which 
complies with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 
(2008).   

2.  Ask the veteran to clarify 
whether he has a 
representative to assist him 
in his claims/appeal.  Request 
that the veteran provide that 
information in writing, and 
associate the veteran's 
written response with the 
claims files.  

3.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to November 2005, the date of the most 
recent evidence of record as to the effect 
of the veteran's service-connected 
disability on his industrial capacity, 
should be obtained and incorporated in the 
claims folder.

4.  The veteran should also be offered an 
opportunity to identify or submit any 
private clinical records not yet 
associated with the claims files, 
especially any clinical records which 
might demonstrate that the veteran's 
unemployability is due to a service-
connected disability.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran and 
his representative should be informed of 
any such problem.

5.  Review the evidence to assure that all 
pending claims for service connection or 
for an increased evaluation have been 
adjudicated and that there is a 
contemporaneous VA examination or clinical 
treatment records which reflect the 
current severity of each service-connected 
disability, including a current Global 
Assessment of Functioning scale score, 
with discussion of the symptoms underlying 
the assigned score.  

6.  After assuring that development is 
complete and that each VA examination 
report required is complete, the appealed 
claim for TDIU benefits should be 
readjudicated.  If the benefit sought 
remains denied, the veteran (and his 
representative, if he had obtained 
representation) should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond, and the claim should thereafter 
be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




